Citation Nr: 0710710	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  At the time of the April 2003 
decision service connection was granted for tinnitus and 
right ear hearing loss.  Service connection for left ear 
hearing loss and hepatitis C was denied.  The veteran 
submitted a notice of disagreement in May 2003 and a 
statement of the case was issued in January 2004.  The 
veteran appealed the issues of entitlement to service 
connection for left ear hearing loss and hepatitis C in 
January 2004.  In a statement dated in September 2004 the 
veteran's representative reported that the veteran desired to 
withdraw the appeal of entitlement to service connection for 
left ear hearing loss.  Consequently, the only issue 
remaining before the Board is that of entitlement to service 
connection for hepatitis C.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) in November 2004.


REMAND

The veteran filed a claim for disability compensation in May 
2002.  He claimed that when he was in service he was given 
inoculations with an air gun which would at times break the 
skin and cause bleeding.  He said the shots were given in an 
assembly line fashion.  He also said in service during 
inspections people would trim his hair and shave his neck 
with a razor and that he had a mole that was nicked by the 
razor a few times.  Finally, he said he knew of a friend who 
probably had hepatitis C and he witnessed intravenous (IV) 
drug use in his barracks.  

Private treatment reports from St. John' Hospital reflect 
that the veteran screened positive for hepatitis C on an 
immunoblot assay in November 2001.  

VA outpatient treatment reports dated from November 2002 to 
January 2005 reveal that the veteran was followed for 
hepatitis C.  In August 2004 the veteran denied IV drug use 
and he said he never received a blood transfusion.  He 
reported multiple sexual partners in the past but he said he 
was unsure how he contracted hepatitis C.  

Private treatment reports from R. Nisi, M.D., dated in 
January 2002 reflect that the veteran was evaluated for 
hepatitis C in January 2002.  The veteran reported no prior 
history of IV drug use or blood transfusion.  He reported 
multiple sexual partners.  

The veteran testified at a hearing at the RO in November 
2004.  The veteran denied IV drug use, organ transplantation, 
tattoos, body piercings, or blood transfusions.  The veteran 
testified that he was asymptomatic until he was diagnosed 
with hepatitis C after donating blood in September 2001.

The veteran has not been afforded a VA examination for his 
claim of entitlement to hepatitis C.  Given the events as 
described by the veteran during his period of military 
service, a VA examination is necessary.  38 C.F.R. § 3.159 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he identify names, addresses 
and approximate dates of treatment 
for all VA and non-VA health care 
providers who have treated him for 
his hepatitis C or any liver-related 
complaints.  After securing the 
necessary releases, obtain copies of 
pertinent laboratory studies and 
treatment records which are not 
already of record.  

2.  The veteran should be afforded a 
VA examination by a physician with 
expertise in the etiology of 
hepatitis C.  The claims folder, as 
well as a copy of this remand, 
should be made available to the 
examiner for review.  The examiner 
should obtain a detailed history 
regarding the onset of pertinent 
symptomatology and the veteran's 
exposure to risks for hepatitis C 
during his period of military 
service and thereafter.  The 
examiner should consider the length 
of time which elapsed from the time 
the veteran separated from service 
in 1975 and his diagnosis in 2001 
and the apparent lack of 
symptomatology until the veteran was 
diagnosed with hepatitis C in 2001.  
The examiner should indicate the 
medical probabilities that hepatitis 
C is traceable to the veteran's 
period of military service that 
ended in 1975.  Any risk factors 
that lead to any conclusion of a 
relationship to military service 
should be specifically identified.  
A complete rationale for any opinion 
expressed must be provided.

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2006).)  

3.  Thereafter, review the claims 
file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, 
review the VA examination report and 
medical opinion to ensure that it is 
responsive to and in compliance with 
the directives of this remand; if 
not, implement corrective 
procedures.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

